Citation Nr: 1515697	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1967 and from February 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was before the Board in August 2014, it was remanded so that a video conference hearing could be scheduled.  It is now before the Board for further appellate action.

In January 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU due to his upper peripheral neuropathy in a January 2015 statement.  Therefore, the issue of entitlement to TDIU is before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the January 2015 hearing, the Veteran testified that the numbness in his hands had increased in severity since he was last evaluated.  He explained that at the time of the previous evaluation, he only had numbness in the tips of his thumbs, but now he has numbness in all of his fingers and weakened grip strength of his hands.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's upper extremity neuropathy.

The Board acknowledges the Veteran's statement in January 2015 questioning why a new VA examination may be warranted even though an EMG was conducted in May 2013.  The Board finds that new VA examination is warranted to assess the current severity of the disability including weakness of his hands and any functional impairment that the Veteran experiences.  

The Board finds that the Veteran's TDIU claim is inextricably intertwined with the increased evaluations claims for his peripheral neuropathy, and therefore the Board is unable to review the TDIU claim at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from April 2010 and associate them with the electronic claim file.

2. Request that the Veteran complete and return a TDIU claim form in order that he may provide information concerning his work experience and educational/training background.

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected peripheral neuropathy of the upper extremities and in connection with TDIU.  All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  The electronic claims file should be made available to the examiner for review.  Additionally, a history should be elicited from the Veteran, the pertinent details of which should be recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all current manifestations of the Veteran's peripheral neuropathy of the upper extremities.  With respect to each upper extremity, the examiner should report the severity of paralysis, neuritis, or neuralgia in terms of whether such is mild, moderate, or severe for the upper extremities.  The examiner should specifically address the Veteran's report of grip strength problems in his hands.

The examiner's attention is directed to the May 2013 EMG study that reportedly noted "significant" peripheral neuropathy of the upper extremities.  See Veteran's statement of January 14, 2015.

The examiner should also be asked to provide information regarding the functional impairment resulting from the Veteran's service-connected peripheral neuropathy of each upper and lower extremity which may affect his ability to function and perform tasks in a work setting.  

4. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).
 
5. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




